DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/21 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for substituted organic cations, such as l-butyl-3-methyl-imidazolium, does not reasonably provide enablement for a cation comprising fluorine as claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
In re Wands, 858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Gir. 1988), current claim 9 fails to meet the following Undue Experimentation factors:
(A) The breadth of the claims - because the current claims encompass all cations that comprise fluorine, but it is unclear as to whether all such cations would work in the manner as instantly claimed;
(E)    The level of predictability in the art - because, although in theory there might be cations comprising fluorine that are capable of working in the manner as claimed in an oxidizing fluid, it is difficult to predict which of such cations would specifically work;
(F)    The amount of direction provided by the inventor - because Applicant does not actually describe a protocol for choosing a cation comprising fluorine or give any examples thereof; rather, Applicant merely states “the organic cations can be partially or fully fluorinated;” and  
(G)    The existence of working examples - because no specific examples of fluorinated cations are given. 
Therefore, there exists a Scope of Enablement deficiency for the current claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 38, along with claims 2-20 and 39-42, dependent therefrom, are each rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In each of independent claims 1 and 38, within the amendments an oxidizer are mixed.”  It is unclear if “an oxidizer” is intended to be the previously claimed oxidizer in line 5, in which instance –the oxidizer- should be claimed or a second/different oxidizer.  Clarification is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 6, 9-16, 20 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Golomb et al. (US 2010/0243248 – previously cited) in view of Wigand et al. (US 2012/0160486).
	With respect to independent claim 1, Golomb et al. discloses a method for treating kerogen ([0087]) or organic matter ([0029]) in a subterranean zone, the method comprising placing a composition in the subterranean zone ([0029]), the composition comprising: supercritical carbon dioxide ([0029]); and a fluid comprising an additive such as a salt ([0064]), wherein the fluid is an aqueous fluid, wherein the supercritical carbon dioxide and the fluid comprising the additive are mixed to form the emulsion before placing the composition in the subterranean zone ([0029])-[0034]); [0038]).  
Golomb et al. discloses the method as set forth above, wherein such can be used to extract a component from a mixture of hydrocarbons, such as kerogen ([0087]), as well as wherein additives may be included in either phase of the emulsion; such additives may include salts ([0046]).  The reference, however, fails to disclose wherein the additive is an oxidizer as claimed.

	Since Golomb et al. discloses wherein the fluid can be used to extract kerogen, as well as wherein various additives such as salts can be included therein, and Wigand et al. suggests oxidants in the form of salts that can be used with supercritical carbon dioxide containing fluids, it would have been obvious to one having ordinary skill in the art to try an oxidant such as that which is suggested by Wigand et al. in the fluid of Golomb et al. in order to facilitate the extraction of kerogen therewith when using the emulsion of Golomb et al..
	With respect to depending claim 2, Golomb et al. discloses alternating placing the composition in the subterranean zone with placing a second fluid in the subterranean zone ([0032], wherein the disclosed injection can be used with WAG technology).
	With respect to dependent claim 3, Wigand et al. further suggests wherein the oxidizer comprises a cation and an anion ([0075]-[0082]).
	With respect to dependent claim 5, Wigand et al. further suggests wherein the cation comprises at least one of an ammonium ion ([0082]).
	With respect to dependent claim 6, Wigand et al. further suggests wherein the cation comprises at least an ammonium ion substituted with alkyl groups ([0093], wherein a phase transfer catalyst comprising an ammonium ion substituted with alkyl groups is used with the oxidant).
	With respect to dependent claim 9, Golomb et al. in view of Wigand et al. suggest the method as set forth above, wherein Wigand et al. suggests an oxidizer comprising an anion and 
	With respect to dependent claim 10, Golomb et al. discloses wherein an external phase of the emulsion comprises the aqueous fluid and an internal phase of the emulsion comprises the supercritical carbon dioxide ([0029]; [0033]; [0048]-[0049]; [0060]; [0084]).
	With respect to dependent claim 11, Golomb et al. discloses wherein the emulsion comprises hydrophobic particles to stabilize the emulsion ([0033]).
	With respect to dependent claim 12, Golomb et al. discloses wherein an external phase of the emulsion comprises the supercritical carbon dioxide and in internal phase of the emulsion comprises the aqueous fluid ([0029]; [0033]; [0048]-[0049]; [0060]; [0084]).
	With respect to dependent claims 13 and 14, Wigand et al. further suggests wherein the aqueous fluid comprises an inorganic oxidizer as claimed ([0075]-[0082]).
	With respect to dependent claim 15, Wigand et al. further suggests wherein the emulsion comprises an organic oxidizer ([0078]; [0081]).
	With respect to dependent claim 16, Golomb et al. discloses wherein the emulsion is stabilized by surfactants or particles ([0033]; [0074]).
With respect to dependent claim 20, Golomb et al. discloses wherein the subterranean zone comprises sandstone rock comprising organic matter ([0097], wherein top layer 124 is disclosed as sandstone or coal).

.  
Claims 4, 7, 8 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Golomb et al. in view of Wigand et al. as applied to claims 3 and 1, respectively, above, and further in view of Hull (US 2017/0066959).
With respect to dependent claims 4, 7 and 8, Golomb et al. in view of Wigand et al. suggests the method as set forth above with respect to claim 3, wherein Wigand et al. teaches the oxidizer as comprising a cation and an anion.  The combination, however, is silent to wherein the anion comprises at least one of chlorate or bromate as claimed, as well as where the cation comprises a cationic heterocycle as claimed.
Hull et al. teaches treatment of kerogen in subterranean formations, wherein an oxidizer is included in a composition for the treatment thereof; exemplary oxidizers include cations and anions, wherein suitable anions are suggested to include chlorates or bromates and exemplary cations include cationic heterocycles including a pyrrolidinium, a pyrrolidine, pyridinium, a pyridine; additional suitable oxidizers overlap those taught by Wigand et al. ([0007]).  


With respect to dependent claims 17-19, Golomb et al. in view of Wigand et al. suggests the method as set forth above with respect to independent claim 1, wherein Golomb et al. discloses injection of the fluid into a subterranean formation, wherein such may be injected in conjunction with other fluids/in multiple steps ([0032]), as well as wherein the fluid is compatible with several additives, including undissolved particulates ([0064]).  The reference, however, is silent to wherein the composition is flowed into the formation with a fracturing fluid, and, further, wherein such includes an additives as claimed and/or proppants.  Hull et al. suggests a fluid that includes an oxidizer used to treat/degrade kerogen so as to enable the extraction thereof ([0045]-[0047]), wherein such may be included with a fracturing fluid ([0022]; [0028]; [0053]) that includes an additive ([0023]) and/or proppants ([0024]); the extraction of the kerogen in conjunction therewith increases hydraulic fracturing efficiencies ([0004]-[0006]).  As such, it would have been obvious to one having ordinary skill in the art to try introducing the composition of Golomb et al. in view of Wigand et al. with a fracturing fluid as claimed in order to increase any hydraulic fracturing efficiency of hydraulic fracturing operations conducted in an unconventional reservoir containing kerogen.
Claims 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over Golomb et al. in view of Wigand et al. as applied to claim 38 above, and further in view of Hull et al..
With respect to dependent claims 39-42, Golomb et al. in view of Wigand et al. suggests the method as set forth above with respect to claim 38, wherein Wigand et al. further teaches the oxidizer as comprising a cation and an anion.  The combination, however, is silent to wherein the anion comprises at least one of chlorate or bromate as claimed, as well as where the cation comprises at least one as claimed.
Hull et al. teaches treatment of kerogen in subterranean formations, wherein an oxidizer is included in a composition for the treatment thereof; exemplary oxidizers include cations and anions, wherein suitable anions are suggested to include chlorates or bromates and exemplary cations include ammonium ions and cationic heterocycles including a pyrrolidinium, a pyrrolidine, pyridinium, a pyridine as claimed; additional suitable oxidizers overlap those taught by Wigand et al. ([0007]).  
Since both Wigand et al. and Hull et al. teach some of the same oxidizers as used to degrade kerogen and Hull et al. further suggests oxidizers that include cations and anions including those instantly claimed by each of the claims noted above, it would have been obvious to one having ordinary skill in the art to try an oxidizer as suggested by Hull et al. in the composition of Golomb et al. in view of Wigand et al. in order to yield the predictable result of degrading kerogen therewith.  
Response to Arguments
Applicant’s arguments with respect to the rejections of claims over Delorey et al. as set forth in the prior office action have been fully considered and are persuasive in view of Applicant’s amendments.  The rejections therein have been withdrawn; however, a new grounds 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 4,108,965 discloses fluorinated cations as providing stronger oxidizers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
03/12/22